Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the "Amendment"), dated as of July
15, 2013, is among:
(a)    IHS INC., a Delaware corporation ("IHS");
(b)    IHS HOLDING INC. (formerly known as Information Handling Services Group
Inc.), a Delaware corporation, and IHS GLOBAL INC., a Delaware corporation
(collectively, the "US Borrowers");
(c)    IHS GROUP HOLDINGS LIMITED, a company incorporated under the laws of
England and Wales, IHS GLOBAL LIMITED, a company incorporated under the laws of
England and Wales, IHS GLOBAL S.A., a company organized under the laws of
Switzerland, and IHS ENERGY (CANADA) LTD., a company organized under the laws of
the province of Alberta in Canada (collectively, the "Foreign Borrowers" and the
Foreign Borrowers and the US Borrowers are herein collectively referred to as
the "Borrowers");
(d)    the LENDERS party hereto; and
(e)    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Administrative Agent (the
"Administrative Agent").
RECITALS:


The Borrowers, the Administrative Agent, and the Lenders listed on the signature
pages thereto have entered into that certain Credit Agreement dated as of
January 5, 2011, (as amended by the First Amendment to Credit Agreement, dated
as of October 11, 2011 and as the same may hereafter be amended or otherwise
modified, the "Agreement").
The Borrowers, the Administrative Agent and the Lenders now desire to amend the
Agreement as herein set forth.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE 1.
Definitions
Section 1.1.    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.




--------------------------------------------------------------------------------



ARTICLE 2.

Amendments
Section 2.1.    Amendment to Section 1.01 (Definitions). The following
definitions set forth in Section 1.01 of the Agreement are amended in their
respective entireties to read as follows:
"Applicable Rate" means, for any day with respect to any ABR Loan, Canadian
Prime Rate Loan or Fixed Rate Loan, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption "ABR Spread", "Canadian Prime Rate Spread", "Fixed Rate
Spread" or "Commitment Fee Rate", as the case may be, based upon the Leverage
Ratio as of the most recent determination date:
Leverage Ratio
Fixed Rate Spread
ABR Spread and Canadian Prime Rate Spread
Commitment Fee Rate
Category 1
≥ 3.00 to 1.00
2.25%
1.25%
0.40%
Category 2
< 3.00 to 1.00
and
≥ 2.50 to 1.00
1.75%
0.75%
0.30%
Category 3
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.50%
0.50%
0.25%
Category 4
< 2.00 to 1.00
and
≥ 1.50 to 1.00
1.25%
0.25%
0.20%
Category 5
< 1.50 to 1.00
and
≥ 1.00 to 1.00
1.125%
0.125%
0.175%
Category 6
< 1.00 to 1.00
1.00%
0.00%
0.15%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each of IHS's fiscal quarters based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b); provided that from the
Second Amendment Effective Date until the delivery to the Administrative Agent
pursuant to Section 5.01 of IHS's consolidated financial information for the
fiscal quarter of IHS ending August 31, 2013, the "Applicable Rate" shall be the
applicable rate per annum set forth in the table above opposite Category 1 and
(ii) each change in the Applicable Rate resulting from a change in the Leverage
Ratio shall be effective during the period commencing on and including the date

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------



of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change. If it is ever subsequently
determined that such financial statements did not accurately report as of the
date of such financial statements the information necessary to determine the
Leverage Ratio and as a result thereof the Leverage Ratio utilized to determine
the Applicable Rates was not correct and resulted in the Applicable Rates being
otherwise lower than they should have been if the Leverage Ratio was accurately
determined, the Borrowers shall pay to the Administrative Agent the amount that
would have been due under the terms hereof if the Leverage Ratio was calculated
correctly. A certificate of the Administrative Agent setting forth the amount or
amounts (including a reasonably detailed calculation thereof) of any such
difference shall be delivered to the Borrower Representative and the Borrowers
shall pay the Administrative Agent the amount shown as due on any such
certificate within 30 days after receipt thereof.
Notwithstanding the foregoing, if IHS has notified the Administrative Agent that
an Acquisition Threshold has been achieved and has elected a Trigger Quarter,
then the Applicable Rate shall be automatically increased to the percentages set
forth below beginning as of the first day of such election by IHS and continuing
until the first date thereafter when the Borrowers deliver to the Administrative
Agent the consolidated financial statements pursuant to Section 5.01(a) or (b)
hereof and the corresponding compliance certificate pursuant to Section 5.01(c)
hereof evidencing that the Borrowers have a Leverage Ratio of less than or equal
to 3.00 to 1.00 for a fiscal quarter.
Fixed Rate Spread
ABR Spread and Canadian Prime Rate Spread
Commitment Fee Rate
2.25%
1.25%
0.40%



"Prepayment Event" means:
(a)    any sale, transfer or other voluntary disposition (including pursuant to
a sale and leaseback transaction) of any property or asset of IHS or any
Subsidiary, other than dispositions permitted by Section 6.05;
(b)    the incurrence by IHS or any Subsidiary of any Indebtedness other than
Indebtedness incurred under the permissions of Section 6.01; and
(c)    the issuance by IHS of any Equity Interests (other than (i) Equity
Interests issued as compensation to employees, directors or contractors and (ii)
Equity Interests issued to finance any investment permitted by Section 6.04(h)
or (i) or Section 6.07(a)).
Section 2.2.    Amendment to Section 1.01 (Definitions). Clause (g) of the
definition of “Indebtedness” is amended in its entirety to read as follows:

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------



(g) all Guarantees by such Person of items described in clauses (a)-(f) and
(h)-(n) of this definition;
Section 2.3.    Additions to Section 1.01 (Definitions). The following
definitions are added to Section 1.01 of the Agreement in proper alphabetical
order and such new definitions shall read as follows:
“2012 Credit Agreement” means (i) the Credit Agreement dated as of August 29,
2012 among IHS, the Borrower, the lenders party thereto and Bank of America,
N.A., as administrative agent, as amended, supplemented or otherwise modified
from time to time in accordance with Section 6.11 and (ii) any extension,
renewal or replacement thereof permitted by Section 6.01(i).
“2013 Credit Agreement” means (i) the Credit Agreement to be dated as of on or
around July 15, 2013 among IHS Inc., IHS Global Inc., JPMorgan Chase Bank, N.A.,
as administrative agent and the Lenders party thereto, as amended, supplemented
or otherwise modified from time to time in accordance with Section 6.11 and (ii)
any extension, renewal or replacement thereof permitted by Section 6.01(i).
“Acquisition” means the acquisition of Polk pursuant to the Acquisition
Agreement.
“Acquisition Agreement” means the Stock Purchase Agreement dated as of June 8,
2013 among IHS and the sellers named therein, as amended, supplemented or
otherwise modified from time to time.
“Credit Agreement Pari Passu Indebtedness” means any Indebtedness existing under
(a) the 2012 Credit Agreement or (b) the 2013 Credit Agreement; in each case
which ranks pari passu in right of payment with the Loans.
"Participant Register" has the meaning assigned to such term in Section 10.04.
“Polk" means R. L. Polk & Co., a Delaware corporation.
“Prepayment Percentage” means on any date with respect to a Prepayment Event the
percentage equivalent of a fraction, the numerator of which is the aggregate
principal amount of the Term Loans outstanding on such date and the denominator
of which is the sum of (i) the aggregate principal amount of the Term Loans
outstanding on such date and (ii) the aggregate principal amount of term loans
outstanding under each of the 2012 Credit Agreement and the 2013 Credit
Agreement which requires a prepayment of such term loans upon the occurrence of
such Prepayment Event.
“Second Amendment” means the Second Amendment, dated as of July 15, 2013, to
this Agreement.
“Second Amendment Effective Date” means July 15, 2013.
Section 2.4.    Amendment to Section 2.11 (Prepayment of Loans). Section 2.11(c)
of the Agreement is amended in its entirety, which shall read as follows:

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------



(c)    Mandatory Prepayments from Net Proceeds of Prepayment Event. In the event
and on each occasion that any Net Proceeds are received by or on behalf of IHS
or any Subsidiary in respect of a Prepayment Event (i) set forth in clause (a)
or (b) of such definition, IHS shall, within three Business Days after such Net
Proceeds are received, prepay Borrowings in an aggregate amount equal to the
Prepayment Percentage of such Net Proceeds and (ii) set forth in clause (c) of
such definition, IHS shall, within three Business Days after such Net Proceeds
are received, prepay Term Loans or term loans under the 2012 Credit Agreement
and the 2013 Credit Agreement in an aggregate amount equal to such Net Proceeds
(and among Term Loans and such term loans as IHS elects).
Section 2.5.    Amendment to Section 2.15 (Increased Costs). Section 2.15(b) of
the Agreement is amended by (i) adding the phrase “or liquidity” after the
phrase “regarding capital” and (ii) adding the phrase “and liquidity” after the
phrase “capital adequacy”.
Section 2.6.    Amendment to Section 2.17 (Taxes). Section 2.17(c) of the
agreement is amended in its entirety, which shall read as follows:
(c)    Tax Indemnification.
(i)    IHS indemnifies the Administrative Agent, each Lender and the Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of any Loan Party under any Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error. The affected Lender, the
Issuing Bank or the Administrative Agent, as the case may be, shall provide
reasonable assistance to IHS, at IHS' expense, if IHS determines that any
Indemnified Taxes were incorrectly or illegally imposed and IHS determines to
contest such Indemnified Taxes.
(ii)    Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(c)(i) relating to the maintenance
of a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------



the Lender from any other source against any amount due to the Administrative
Agent under this paragraph (c)(ii).
Section 2.7.    Amendment to Section 5.09 (Joinder of Subsidiaries to the
Guarantee Agreements). Section 5.09(b) of the Agreement is amended by inserting
the following at the end thereof:
In addition, IHS will cause each Domestic Subsidiary which is not a party to the
US Guaranty Agreement which is a guarantor or borrower under the 2012 Credit
Agreement or the 2013 Credit Agreement to comply promptly with the requirements
of clauses (i)-(iii) of the preceding sentence.
Section 2.8.    Amendment to Section 6.01 (Indebtedness). Section 6.01(c) of the
Agreement is amended by replacing all references to Section 6.04(i) with
references to Section 6.04(j).
Section 2.9.    Amendment to Section 6.01 (Indebtedness). Section 6.01 of the
Agreement is amended by (i) deleting the word “and” at the end of clause (g)
therein, (ii) deleting the “.” at the end of clause (h) therein and substituting
“; and” in lieu thereof, and (iii) adding the following at the end thereof:
(i)    Indebtedness of IHS Global Inc. under the 2012 Credit Agreement and
Indebtedness of IHS Global Inc. under the 2013 Credit Agreement in an aggregate
principal amount not to exceed $700,000,000 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof.
IHS will not permit any Domestic Subsidiary to be a guarantor or borrower under
the 2012 Credit Agreement or the 2013 Credit Agreement unless such Domestic
Subsidiary is a Guarantor under the US Guaranty Agreement.
Section 2.10.    Amendment to Section 6.02 (Permitted Liens). Section 6.02 of
the Agreement is amended by (i) designating former clause (f) as the new clause
(g), (ii) deleting the “and” at the end of clause (e), and (iii) inserting a new
clause (f):
(f)    Liens securing the “Obligations” (as defined in the 2012 Credit Agreement
and 2013 Credit Agreement) of IHS and its Subsidiaries provided that the
Obligations under the Loan Documents are secured by the same assets on a pari
passu basis pursuant to documentation acceptable to the Administrative Agent;
and
Section 2.11.    Amendment to Section 6.04 (Investments, Loans, Advances,
Guarantees and Acquisitions). Section 6.04 of the Agreement is amended by (i)
designating former clause (i) as the new clause (j), (ii) deleting the “; and”
at the end of clause (h), and (iii) inserting a new clause (i):
(i)    IHS may consummate the Acquisition pursuant to the Acquisition Agreement;
and
Section 2.12.    Amendment to Section 6.07 (Restricted Payments). Section
6.07(c) of the Agreement is amended by adding the phrase “(in addition to
Restricted Payments permitted by clauses (a) and (d) of this Section 6.07)”
after the phrase “any other Restricted Payments”.

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------



Section 2.13.    Amendment to Section 6.07 (Restricted Payments). Section 6.07
of the Agreement is amended by (i) deleting the word “and” at the end of clause
(b) therein, (ii) deleting the “.” at the end of clause (c) therein and
substituting “; and” in lieu thereof, and (iii) adding the following clause (d)
at the end thereof:
(d)    IHS may repurchase or cancel its Equity Interests related to Taxes on
employee equity plans in an aggregate amount of up to $100,000,000 per fiscal
year so long as no Default exists or would result therefrom.
Section 2.14.    Amendment to Section 6.09 (Restrictive Agreements). Section
6.09 of the Agreement is amended by amending clause (v) in its entirety to read
as follows:
(v) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Indebtedness permitted by this Agreement if such
restrictions or conditions are no more restrictive than the restrictions and
conditions contained herein and would permit IHS and the Subsidiaries to grant
Liens to the Administrative Agent for the benefit of the Credit Parties to
secure the Obligations (provided the 2012 Credit Agreement and the 2013 Credit
Agreement may contain restrictions of the type described in clause (a) of the
foregoing if such restrictions allow the Obligations to be secured as long as
the obligations under the 2012 Credit Agreement and the 2013 Credit Agreement
are secured equally and ratably on terms satisfactory to the Administrative
Agent).
Section 2.15.    Addition of Section 6.11 (Optional Payments and Modifications
of Credit Agreement Pari Passu Indebtedness). The Agreement is amended to add a
new Section 6.11 to read as follows:
Section 6.11. Optional Payments and Modifications of Credit Agreement Pari Passu
Indebtedness. IHS will not, nor will it permit any Subsidiary to, (a) make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Credit Agreement Pari Passu Indebtedness consisting of term
loans during an Event of Default unless the Term Loans are prepaid at least
ratably substantially contemporaneously therewith (based on the then respective
aggregate outstanding principal amount of the Term Loans and such term loans);
or (b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any Credit Agreement Pari
Passu Indebtedness if such amendment, modification, waiver or change is
materially adverse to the Lenders.
Section 2.16.    Amendment to Section 7.02 (Leverage Ratio). Section 7.02 of the
Agreement is amended in its entirety, which shall read as follows:
Section 7.02.    Leverage Ratio. As of the last day of each fiscal quarter, IHS
will not permit the Leverage Ratio calculated as of such date to exceed the
levels set forth below (such maximum ratio, the "Maximum Leverage Ratio"):

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------



Period
Ratio
August 31, 2013
4.00 to 1.00
November 30, 2013
3.75 to 1.00
February 28, 2014
3.50 to 1.00
May 31, 2014
3.25 to 1.00
Thereafter
3.00 to 1.00



Notwithstanding the foregoing, if, with respect to any fiscal quarter of IHS for
which the Maximum Leverage Ratio is less than 3.50 to 1.00: (a) any Borrower or
any Subsidiary has entered into an acquisition (other than the Acquisition)
permitted by Section 6.04(h) and Section 6.04(j) in such fiscal quarter and (b)
the sum of the consideration paid for such acquisition plus the aggregate
consideration paid by the Borrowers and the Subsidiaries for all such
acquisitions permitted by Section 6.04(h) or Section 6.04(j) consummated during
that same fiscal quarter and the immediately preceding fiscal quarter, is equal
to or greater than $200,000,000 (the requirements of clauses (a) and (b), herein
the "Acquisition Threshold"), then IHS may declare such fiscal quarter to be a
Trigger Quarter, such election to be made by IHS on or before the Election Date
for such fiscal quarter. If IHS has notified the Administrative Agent in writing
that an Acquisition Threshold has been achieved and has elected a Trigger
Quarter or shall be deemed to have selected a Trigger Quarter, then the Maximum
Leverage Ratio shall be increased to 3.50 to 1.00 during the related Elevated
Leverage Period. Once a Trigger Quarter is elected or deemed elected, no
subsequent Trigger Quarter may be elected or deemed elected by IHS unless and
until the actual Leverage Ratio is less than or equal to 3.00 to 1.00 as of the
end of two consecutive fiscal quarters of IHS after the election.
As used herein, the following terms have the following meanings:
"Election Date" means, with respect to any fiscal quarter, the date that is the
deadline for the Borrowers' delivery of the financial statements and the
corresponding compliance certificate required by Sections 5.01(a), (b) and (c).
"Elevated Leverage Period" means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of IHS (a) identified by IHS as
the end of the Elevated Leverage Period and (b) for which the actual Leverage
Ratio is less than or equal to 3.00 to 1.00; provided, that, in no event shall
any Elevated Leverage Period last longer than three consecutive fiscal quarters
(including the related Trigger Quarter).
"Trigger Quarter" means a fiscal quarter that IHS has designated in writing as
such and for which IHS has notified the Administrative Agent that an Acquisition
Threshold has been achieved; provided that with respect to any acquisition, a
Trigger Quarter shall be deemed to have been elected for the fiscal quarter
during which such acquisition was closed

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------



if IHS shall have assumed that an Elevated Leverage Period existed when
calculating Pro Forma compliance under Section 6.01(e)(ii)(A), Section
6.01(h)(i) or Section 6.04(j)(ii).
Section 2.17.    Amendment to Section 9.10 (Permitted Release of Subsidiary Loan
Parties). Section 9.10 of the Agreement is amended by (i) designating former
clause (c) as the new clause (d), (ii) deleting the “; and” at the end of clause
(b), and (iii) inserting a new clause (c):
(c) the Subsidiary Loan Party is being released from its obligations in respect
of the Credit Agreement Pari Passu Indebtedness; and
Section 2.18.    Amendment to Section 10.04(c)(i) (Participations). The last two
sentences of Section 10.04(c)(i) of the Agreement are amended in their entirety,
which shall read as follows:
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(e) (it being understood that the documentation required under
Section 2.17(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register
Section 2.19.    Amendment to Exhibit B (Compliance Certificate). Schedule 2 to
Exhibit B of the Agreement is amended in its entirety to read as Exhibit A
attached hereto.
Section 2.20.    Amendment to Exhibit D (Increased Commitment Supplement)
Exhibit D of the Agreement is amended by replacing the reference to Section
6.04(i) with reference to Section 6.04(j).
ARTICLE 3.

Conditions Precedent

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------



Section 3.1.    Conditions. The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received all of the following, each
dated (unless otherwise indicated) the date of this Amendment, in form and
substance satisfactory to the Administrative Agent:
(i)    Amendment. This Amendment executed by the Loan Parties and the Required
Lenders; and
(ii)    Fees and Expenses. Evidence that all fees, expenses and other charges in
connection with this Amendment shall have been paid in full
(b)    The First Amendment to the 2012 Credit Agreement shall have become
effective simultaneously with this Amendment.
(c)    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent and its legal counsel.
ARTICLE 4.

Ratifications, Representations and Warranties
Section 4.1.    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrowers, the Administrative Agent, and the Lenders party hereto
agree that the Agreement as amended hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Each Loan Party agrees that the obligations, indebtedness and
liabilities of the Borrowers arising under this Amendment and the promissory
notes executed pursuant hereto are "Obligations" as defined in the Agreement.
For all matters arising prior to the effective date of this Amendment
(including, without limitation, the accrual and payment of interest and fees and
compliance with financial covenants), the terms of the Agreement (as unmodified
by this Amendment) shall control and are hereby ratified and confirmed.
Section 4.2.    Representations and Warranties. IHS hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)    At the time of and immediately after giving effect to this Amendment, no
Default exists;
(b)    after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents which are not qualified by a materiality
standard are true and correct in all material respects and the representations
and warranties contained in the Loan Documents which are qualified by a

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------



materiality standard will be true and correct in all respects, in each case on
and as of the date hereof with the same effect as though made on and as of such
date except with respect to any representations and warranties that specifically
relate to any earlier date (in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); and
(c)    the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of each Loan Party and do not and
will not: (1) violate any provision of law applicable to any Loan Party, the
articles of incorporation, bylaws, partnership agreement, membership agreement,
memorandum of association or other applicable governing document of any Loan
Party or any order, judgment, or decree of any court or agency of government
binding upon any Loan Party; (2) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Loan Party; (3) result in or require the
creation or imposition of any material lien upon any of the assets of any Loan
Party; or (4) require any approval or consent of any Person under any material
contractual obligation of any Loan Party.
(d)    IHS has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal years ended November 30, 2010, November 30, 2011 and November 30,
2012, reported on by Ernst & Young LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
May 31, 2013, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of IHS and the Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year‑end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(e)    Since November 30, 2012, there has been no material adverse change in the
business, operations, property or condition (financial or otherwise) of IHS and
its Subsidiaries, taken as a whole.
IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS AMENDMENT, EACH LOAN PARTY (BY ITS EXECUTION BELOW) REPRESENTS AND
WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO
CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:
(a)    WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
OF ITS EXECUTION OF THIS AMENDMENT; AND
(b)    RELEASE. RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS, AFFILIATES AND ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES")
FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES
OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, IN LAW OR EQUITY, WHICH ANY LOAN PARTY EVER HAD, NOW HAS,

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------



CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE
HEREOF FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.
ARTICLE 5.

Miscellaneous
Section 5.1.    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.
Section 5.2.    Reference to Agreement. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
Section 5.3.    Expenses of Administrative Agent. As provided in the Agreement,
IHS agrees to pay on demand all costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto, including without limitation, the costs and fees of the Administrative
Agent's legal counsel.
Section 5.4.    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
Section 5.5.    Applicable Law. This Amendment shall be governed by and
construed in accordance with the applicable law pertaining in the State of New
York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction. This governing law election has been
made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.
Section 5.6.    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, each Lender and the Borrowers
and their respective successors and permitted assigns, except no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Lenders. Any assignment or other transfer made
in violation of this Section or Section 10.04 of the Credit Agreement shall be
void.
Section 5.7.    Counterparts. This Amendment may be executed in one or more
counterparts and on telecopy or other electronically reproduced counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same agreement. Delivery

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------



of an executed counterpart of a signature page of this Amendment by telecopy or
other electronic communication shall be effective as delivery of a manually
executed counterpart of this Amendment.
Section 5.8.    Effect of Waiver. No consent or waiver, express or implied, by
the Administrative Agent or any Lender to or for any breach of or deviation from
any covenant, condition or duty by any Loan Party shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant, condition or
duty.
Section 5.9.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.10.    Entire Agreement. This Amendment and all other instruments,
documents, and agreements executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto and
supersede any and all prior commitments, agreements, representations and
understandings, whether written or oral, relating to this Amendment, and may not
be contradicted or varied by evidence of prior, contemporaneous or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto. This Amendment shall be deemed to be a Loan
Document for all purposes in connection with the Credit Agreement and the other
Loan Documents.
Executed as of the date first written above.
BORROWERS:
 
 
IHS INC.
IHS HOLDING INC.
IHS GLOBAL INC.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Executive Vice President, Legal & Secretary
 
 
IHS GROUP HOLDINGS LIMITED
IHS GLOBAL LIMITED
 
 
By:
/s/ Stephen Green
 
Stephen Green, Authorised Signatory
 
 
IHS GLOBAL S.A.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Proxy Holder






SECOND AMENDMENT TO CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------







IHS ENERGY (CANADA) LTD.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Assistant Secretary
 
 
IHS EMEA HOLDING S.A.R.L.
IHS LUXEMBOURG S.A.R.L.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Authorized Signatory




SECOND AMENDMENT TO CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:
 
 
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
individually and as Administrative Agent,
 
 
 
/s/ Gregory T. Martin
By:
Gregory T. Martin
Title:
Vice President
 
 

BANK OF AMERICA, N.A., as a Lender
 
 
/s/ Patrick N. Martin
By:
Patrick N. Martin
Title:
Director
 
 

RBS CITIZENS, N.A., as a Lender
 
 
/s/ Srbui Seferian
By:
Srbui Seferian
Title:
Senior Vice President
 
 

WELLS FARGO, N.A., as a Lender
 
 
/s/ Susan T. Gallagher
By:
Susan T. Gallagher
Title:
Managing Director
 
 

BBVA COMPASS, as a Lender
 
 
/s/ Joseph W. Nimmons
By:
Joseph W. Nimmons
Title:
Sr. Vice President
 
 


SECOND AMENDMENT TO CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------



HSBC BANK USA, N.A, as a Lender
 
 
/s/ Katherine M. Wolfe
By:
Katherine M. Wolfe
Title:
Vice President
 
 

PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
/s/ Jack Laquatra
By:
Jack Laquatra
Title:
Vice President
 
 

U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
/s/ Marty McDonald
By:
Marty McDonald
Title:
AVP
 
 

TD BANK, N.A., as a Lender
 
 
/s/ Craig Welch
By:
Craig Welch
Title:
Senior Vice President
 
 

BARCLAYS BANK PLC, as a Lender
 
 
/s/ Nicholas Versandi
By:
Nicholas Versandi
Title:
Assistant Vice President
 
 


SECOND AMENDMENT TO CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender
 
 
/s/ Mark Walton
By:
Mark Walton
Title:
Authorized Signatory
 
 

MORGAN STANLEY BANK, N.A., as a Lender
 
 
/s/ Scott Jensen
By:
Scott Jensen
Title:
Authorized Signatory
 
 

UNION BANK, N.A., as a Lender
 
 
/s/ Annabella Guo
By:
Annabella Guo
Title:
Vice President
 
 

ROYAL BANK OF CANADA, as a Lender
 
 
/s/ D.W. Scott Johnson
By:
D. W. Scott Johnson
Title:
Authorized Signatory
 
 

HUA NAN COMMERCIAL BANK, LTD, New York Agency as a Lender
 
 
/s/ Sam Hsia
By:
Sam Hsia
Title:
Assistant Vice President
 
 






SECOND AMENDMENT TO CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------



CONSENT OF DOMESTIC GUARANTORS


Each of the undersigned Domestic Guarantors: (i) consents and agrees to this
Amendment including, without limitation, Section 4.2 thereof; (ii) agrees that
the Loan Documents to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid and binding obligation of such
Domestic Guarantor enforceable against it in accordance with their respective
terms; and (iii) agrees that the obligations, indebtedness and liabilities of
the Borrowers arising under this Amendment and the promissory notes executed
pursuant hereto are "Obligations" as defined in the Agreement and "Guaranteed
Indebtedness" as defined in the U.S. Guaranty Agreement.


DOMESTIC GUARANTORS


IHS INC.
IHS HOLDING INC.
IHS GLOBAL INC.
IHS CERA LLC




By: /s/ Stephen Green                
Stephen Green, Executive Vice President,
Legal & Secretary of each Domestic Guarantor



SECOND AMENDMENT TO CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------



CONSENT OF FOREIGN GUARANTORS


Each of the undersigned Foreign Guarantors: (i) consents and agrees to this
Amendment including, without limitation, Section 4.2 thereof; (ii) agrees that
the Loan Documents to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid and binding obligation of such Foreign
Guarantor enforceable against it in accordance with their respective terms; and
(iii) agrees that the obligations, indebtedness and liabilities of the Foreign
Borrowers arising under this Amendment and the promissory notes executed
pursuant hereto are "Obligations" as defined in the Agreement and "Guaranteed
Indebtedness" as defined in the Foreign Guaranty Agreement.


FOREIGN GUARANTORS


IHS GROUP HOLDINGS LIMITED
IHS INTERNATIONAL HOLDINGS LIMITED
IHS GLOBAL LIMITED
By:
/s/ Stephen Green                

Stephen Green, Authorised Signatory




IHS GLOBAL S.A.
By:
/s/ Stephen Green                

Stephen Green, Proxy holder






IHS ENERGY (CANADA) LTD.
By:     /s/ Stephen Green                
Stephen Green, Assistant Secretary
IHS EMEA HOLDINGS S.A.R.L.
IHS LUXEMBOURG S.A.R.L.
By:
/s/ Stephen Green                

Stephen Green, Authorized Signatory





SECOND AMENDMENT TO CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE 2
TO
COMPLIANCE CERTIFICATE


Leverage Ratio
Fixed Rate Spread
ABR Spread and Canadian Prime Rate Spread
Commitment Fee Rate
Category 1
≥ 3.00 to 1.00
2.25%
1.25%
0.40%
Category 2
< 3.00 to 1.00
and
≥ 2.50 to 1.00
1.75%
0.75%
0.30%
Category 3
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.50%
0.50%
0.25%
Category 4
< 2.00 to 1.00
and
≥ 1.50 to 1.00
1.25%
0.25%
0.20%
Category 5
< 1.50 to 1.00
and
≥ 1.00 to 1.00
1.125%
0.125%
0.175%
Category 6
< 1.00 to 1.00
1.00%
0.00%
0.15%









